DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “A liquid crystal display device, comprising: a display panel including a plurality of sub-pixels and a first substrate, a second substrate and a liquid crystal layer interposed between the first substrate and the second substrate, wherein the first substrate comprises a first electrode, and the second substrate comprises a second electrode; at least one protrusion disposed on the first electrode or the second electrode; and a drive circuit electrically connected to the display panel and outputting a drive voltage applied between the first electrode and the second electrode corresponding to one of the sub-pixels; wherein, when a transmittance of the sub-pixel is changed from 0% to at least 15% in a first frame period, a voltage ratio of the drive voltage applied between the first electrode and the second electrode corresponding to the sub-pixel to a target drive voltage corresponding to the transmittance of at least 15% in a front half period of the first frame period is within a range from 0.8 to 1.0, the voltage ratio of the drive voltage applied between the first electrode and the second electrode corresponding to the sub-pixel to the target drive voltage in a rear half period of the first frame period is at least 1.25, and the drive voltage applied between the first electrode and the second electrode corresponding to the sub-pixel is equal to the target drive voltage in other frame periods after the first frame period” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claims 11 and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AMEN W BOGALE/Examiner, Art Unit 2628    

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628